NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


LINDA MYERS,                    )
                                )
            Appellant,          )
v.                              )                    Case No. 2D19-3280
                                )
HYDRAULIC HOSE OF HILLSBOROUGH, )
LLC, and BRIAN O'DONNELL,       )
                                )
            Appellees.          )
                                )

Opinion filed September 16, 2020.

Appeal from the Circuit Court for
Hillsborough County; Robert A. Foster, Jr.,
and Ralph C. Stoddard, Judges.

Craig L. Berman, of Berman Law Firm, P.A,
Saint Petersburg for Appellant.

Robert J. Aranda, and Edward B, Kerr, of
Campbell, Trohn, Tamayo, and Aranda,
P.A., Lakeland for Appellees.

PER CURIAM.

             Affirmed.


NORTHCUTT, MORRIS, and LUCAS, JJ., Concur.